      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

STEVEN CLAYTON THOMASON,                    )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   Case No. 2:20-cv-292-ALB
                                            )
DEUTSCHE BANK NATIONAL                      )
TRUST COMPANY, AS TRUSTEE                   )
FOR HOME EQUITY MORTGAGE                    )
LOAN ASSET-BACKED TRUST                     )
SERIES INABS 2006-A, HOME                   )
EQUITY MORTGAGE LOAN                        )
ASSET-BAKCED CERTIFICATES
SERIES INABS 2006-A.,

             Defendant.

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on Plaintiff’s motion for a preliminary

injunction, included in his amended complaint. See Doc. 9 at 5-6. Defendant seeks

to foreclose on Plaintiff’s home on June 2, 2020, over eight years after it notified

Plaintiff that the unpaid balance of his mortgage had been accelerated. Plaintiff

seeks this preliminary injunction to prevent foreclosure on the grounds that, pursuant

to Ala. Code (1957) § 7-3-118(a), enforcement of such an obligation must be sought

within six years of the accelerated debt notification.
      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 2 of 8




                                    STANDARD

      To obtain a preliminary injunction, a movant must show: (1) a substantial

likelihood of ultimate success on the merits; (2) the preliminary injunction is

necessary to prevent irreparable injury; (3) the threatened injury outweighs the harm

the preliminary injunction would inflict on the non-movant; and (4) the preliminary

injunction would serve the public interest. See McDonald's Corp. v. Robertson, 147

F.3d 1301, 1306 (11th Cir. 1998).

                                    BACKGROUND

      In 2005, Priscilla and Clayton Thomason decided to borrow $78,375.00, using

their home as collateral. In October of 2009, Priscilla succumbed to breast cancer.

On February 21, 2012, Defendant informed Clayton that it was seeking foreclosure

on March 27, 2012. This foreclosure was postponed first to July 31, 2018, then to

January 8, 2019, and finally to June 2, 2020.

      Plaintiff filed the present suit in order to prevent the imminent foreclosure.

      After a status conference, Plaintiff amended the complaint and sought a

preliminary injunction. The parties agreed that no evidentiary hearing was necessary

on the motion. See Doc. 15.

                                      DISCUSSION

      An injunction will not issue for three reasons. First, Plaintiff cannot establish

a substantial likelihood of success because, procedurally, his claims are almost


                                          2
      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 3 of 8




certainly barred by the doctrine of claim-splitting. Second, a substantial likelihood

of success cannot be established because the alleged statute of limitations defense to

foreclosure does not exist. Third, the preliminary injunction would not serve the

public interest.

   1. Claim-splitting prevents a likelihood of success on the merits.

      The amended complaint contains three counts: preliminary injunction,

permanent injunction, and wantonness. The underlying claim in each count is the

same: Defendant is liable for trying to foreclose more than six years after Plaintiff’s

payment was accelerated in violation of Alabama law. This claim is mentioned in

all three counts: “Now, over eight years later…[Defendant] has once again allegedly

asserted its election to ‘accelerate’ the unpaid balance of the debt,” (Count 1) “the

undisputed facts in this case clearly demonstrate the [Defendant] elected to

accelerate the debt…eight years ago,” (Count 2) and “beyond the applicable six-year

statute of limitations, [Defendant] is wantonly attempting to foreclose.” (Count 3).

See Doc. 9 at 5-11.

      But this exact claim is being litigated by Plaintiff in this exact district in a

different suit. This strategy, called claim-splitting, is prohibited. Accordingly, there

is no likelihood of success on the merits as to any count.

      In the Eleventh Circuit, plaintiffs are required to assert all causes of action

arising from the common set of facts underlying each lawsuit. See Vanover v. NCO


                                           3
      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 4 of 8




Financial Services, Inc., 857 F.3d 833 (11th Cir. 2017). Courts are to examine (1)

whether the same parties are involved and (2) whether the claims arise from the same

transaction or series of transactions. If a second suit includes claims arising out of

the same nucleus of operative facts underpinning the claims in the first suit, they are

barred. Put another way, the Court must decide “whether the first suit, assuming it

were final, would preclude the second suit.” Id.

      Plaintiff is actively litigating a different suit in the Middle District of Alabama

called Thomason v. Ocwen Loan Servicing, LLC, 2:19-cv-00256-ECM. In this suit

there is a pending motion for reconsideration under rule 60 of the FRCP. See 2:19-

cv-256, Doc. 31. This motion by the same plaintiff against a group of defendants

that includes Deutsche Bank, argues that the dismissal entered by the Honorable

Judge in that case is “void and harsh because Plaintiff was tried without a fair trial

and based on untruth res- judicata. (sic) The Merits of Plaintiff’s State complaint

regarding Statute of Limitations have never been tried.” Id. at 5. Because that statute

of limitations claim will be addressed when that suit reaches its conclusion, the

doctrine of claim-splitting precludes consideration of it here and makes it impossible

for Plaintiff to show a likelihood of success.

   2. There is no statute of limitation applicable to mortgage foreclosure in

      Alabama.




                                           4
      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 5 of 8




      A more fundamental problem with Plaintiff’s claim is that the Alabama

Supreme Court has held explicitly that “there is no statute of limitation on the

foreclosure of a mortgage.” Byrd v. Se. Enterprises, Inc., 812 So. 2d 266, 272 (Ala.

2001). Yet, Plaintiff claims that Alabama UCC Articles 3 and 9, Ala. Code (1975)

§ 7-3-118(a) and (g)), and Ala. Code (1975) § 6-2-34, all specifically prohibit

Defendant’s attempt at foreclosure. Defendant responds that Plaintiff “conflates a

statute of limitations applicable to recovery on a promissory note with the statute

of limitations applicable to a foreclosure.” See Doc. 16 at 28. The Court agrees

with Defendant.

      Section 3-118(a) of the Uniform Commercial Code provides that “the

obligation of a party to pay a note…at a definite time must be commenced within

six years” after the accelerated due date. Section 7-3-118(a) of the Alabama Code

is identical. Subsection (g) of the relevant Alabama Code Section provides a three-

year limitation for the enforcement of duties or rights “arising under this article and

not governed by this section.” However, Title 7 of the Alabama Code mentions

foreclosure as neither duty nor right. Mentions of mortgages in Section 9 of the

UCC seem limited to defining what one is and how one is to be filed.

      Foreclosure is nowhere to be found in any of the code sections cited by

Plaintiff. Ala. Code (1975) § 6-2-34 is a catchall provision that establishes a six-

year statute of limitations for a laundry list of actions. The closest it comes to

                                          5
      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 6 of 8




referencing mortgages or foreclosure is a reference to “actions founded on promises

in writing not under seal” and “actions for the recovery of money upon a loan.” See

Ala. Code (1975) § 6-2-34(4) and (5). In certain contexts, courts in Alabama have

found these subsections relevant to mortgages. See e.g. Branch Banking & Tr. Co.

v. McDonald, 2013 WL 5719084, at *6 (N.D. Ala. Oct. 18, 2013) (holding that

“[b]ecause actions for declaratory judgment and for reformation and reinstatement

of a mortgage touch on contract, the court looks to the statutes of limitation that

apply to “a normal contractual arrangement” i.e. § 6-2-34(4) and (5)); Lamar v.

Lamar, 470 So. 2d 1242, 1245 (Ala. Civ. App. 1985) (holding that § 6-2-34(5) is

inapplicable where there is no evidence that a payment of a mortgage balance is

considered to be “a loan to the estate.”) Even where courts mention this statute in

connection with mortgages however, there is no accompanying mention of

foreclosure.

      The only case Plaintiff adduces to support his claim about the statute of

limitations on mortgage foreclosures is Evans v. Kilgore, 246 Ala. 647, 649, 21 So.

2d 842, 843 (1945). However, Evans was an action to recover an amount due on a

promissory note, not a foreclosure. As neither the statutes nor the caselaw adduced

by Plaintiff support the existence of his claim, it is unlikely any of his counts will

move forward. The Court is bound to apply Alabama law as pronounced by the




                                           6
      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 7 of 8




Alabama Supreme Court to the merits of Plaintiff’s claim, and that law does not

favor him.


   3. A preliminary injunction would weigh against the public interest.


      There can be no dispute “that a bank must be able to foreclose on its properties

for non-payment of the mortgage per the contract.” Reese v. Provident Funding

Assocs., LLP, 317 Ga. App. 353, 359, 730 S.E.2d 551, 555 (2012) (vacated on other

grounds). Plaintiff took out this loan fifteen years ago. This is his third suit in this

federal district regarding the same general claims. The first, 2:12-cv-00604, has 243

docket entries, was dismissed, went to the Eleventh Circuit on appeal, was remanded

back to this district, and dismissed again. Plaintiff also filed 2:19-cv-00256, which

was dismissed because he sought to bring identical claims.


      Plaintiff has had his day in court and then had two more. After taking out a

loan for less than 100,000 dollars, Plaintiff has forced numerous financial

institutions to litigate the same matter for nearly a decade trying to recoup what they

lent him. The public interest is not served by delaying the foreclosure any longer.


      In Johnson v. U.S. Dep't of Agric., 734 F.2d 774, 789 (11th Cir. 1984), the

Eleventh Circuit found that the district court had abused its discretion when it denied

a preliminary injunction against a foreclosure because the relative harm from

granting the injunction was slight compared to forcing litigants out of their homes

                                           7
      Case 2:20-cv-00292-ALB-WC Document 21 Filed 06/01/20 Page 8 of 8




when they had meritorious due process and discrimination claims. The merits of

Plaintiff’s claims are very different here. And the equities are too. The Bank gave

him notice eight years ago, and he has had his day in court to contest the foreclosure.


                                    CONCLUSION


      Plaintiff has failed to establish the prerequisites for a preliminary injunction.

Accordingly, the motion for a preliminary injunction is due to be DENIED.


      DONE and ORDERED this 1st day of June 2020.




                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE




                                          8
